Citation Nr: 1012483	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
right maxillary sinus cyst, status-post right Caldwell-Luc, 
antrostomy, septoplasty.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1976 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the RO sent the Veteran a follow-up 
stressor development letter requesting he furnish details 
surrounding the stressful events(s) which caused his claimed 
PTSD.  The letter was sent to an address in Ocala, Florida.  
The letter was returned to the RO as undeliverable.  The 
return envelope indicated "moved," and the US Postal Service 
affixed a stamp which indicated that it was unable to 
forward the letter.  The Veteran thereafter corresponded 
with VA from a new address in St. Petersburg, Florida.  In 
April 2009, after this appeal was transferred to the Board, 
the Veteran notified VA that he has a new address in 
Houston, Texas.  Another attempt should be made to obtain 
stressor information from the Veteran.  Notice letters, 
including the statement of the case (SOC), which was 
returned in January 2009 after it was issued in November 
2008, should be issued again.  

The Veteran should be asked to clarify his representation, 
since his appears currently to be represented by the Florida 
Department of Veterans Affairs, and the Veteran is now 
living in Texas.   

In his April 2008 notice of disagreement (NOD) the Veteran 
stated that he was entering the VA Substance Abuse Treatment 
Program (SATP) on May 1, 2008.  He also stated that he was 
in the process of completing the information for PTSD 
stressors due to personal trauma.  There is no record that 
May 2008 VA clinical records have been sought or reviewed.  
Additional VA treatment records should be sought.  

Because the additional VA treatment records to be sought 
include records of psychiatric treatment, the Veteran's 
claim of entitlement to service connection for depression 
should be readjudicated after all relevant VA treatment 
records are obtained.  

Moreover, the Board notes that the Veteran was hospitalized 
in service for 44 days in 1998 for treatment of alcohol 
abuse.  Only one page of treatment records for that 44-day 
period is of record.  No record of psychiatric evaluation or 
treatment in service is associated with the service 
treatment records.  Additionally, the Board notes that the 
Veteran's discharge, although honorable, was for 
"misconduct, moral or professional dereliction."  No 
official service department record related to this reason 
for separation is associated with the official records 
obtained.  The official service department records obtained 
suggest that additional service department records which may 
be relevant to the Veteran's appeal may be available.  An 
additional attempt to obtain those records is required.

Service treatment records show that the Veteran was 
evaluated in April 1986 with findings of right maxillary 
sinus inclusion cyst with septal deviation.  He had a right 
Caldwell-Luc, antrostomy, and septoplasty in June 1986.  
Subsequent to the June 1986 operation, a July 1986 
radiologic report revealed mucosal thickening in both 
maxillary sinuses with air fluid level on the right 
consistent with acute and chronic process despite a history 
of prior Caldwell-Luc procedure.  In April 1988 the Veteran 
was seen with complaints of recurrent sinus problems.  The 
assessment was rule-out recurrent sinus obstruction.  In his 
NOD, the Veteran noted that he continues to have problems 
with his sinuses.  He stated that he has received inhalers 
from VA MC in Gainesville and Tampa, and that he takes 
allergy pills.  He also stated that he has received care 
from VAMC Bay Pines since April 2008 to the present.  The 
Board finds that a VA examination is necessary to ascertain 
whether the Veteran's currently claimed sinus disorder is 
related to his in-service complaints of sinus problems.  See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran 
appropriate stressor development letter to 
the current address of record.  In 
addition, he should be notified that in-
service personal assault/trauma may be 
corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R. § 3.304(f)(3).  The 
appropriate development letter under 
current VA procedures should be issued.  
All specific examples of alternative 
sources of evidence listed in 38 C.F.R. 
§ 3.304(f)(3) must be included in the 
notification to the Veteran.

2.  The Veteran should be afforded an 
opportunity to clarify his representation.

3.  Request that the National Personnel 
Records Center (NPRC) search for any 
records which may be separately filed, such 
as separately-filed hospital records from 
Fort Gordon, Georgia, during June 1988 
through August 1988, records of psychiatric 
evaluation or treatment, mental health 
treatment, family counseling, judicial 
punishment, or other records which may be 
separately filed.

4.  The Veteran should be afforded the 
opportunity to identify VA and non-VA 
post-service records of psychiatric 
treatment, to include treatment for 
alcohol abuse.

5.  Current VA treatment records, to 
include records of the Veteran's treatment 
in Texas, should be obtained.  

6.  The Veteran should identify the VA and 
private providers of all treatment and/or 
evaluation(s) he has received for PTSD 
(records of which are not already 
associated with his claims folder) and to 
provide any releases needed to secure 
records of private evaluation and/or 
treatment.  Of particular interest are 
records pertaining to VA treatment which 
the Veteran alleges he entered on May 1, 
2008.  The RO should secure copies of the 
complete records from any of sources 
identified.

7.  The RO should obtain copies of the 
complete records from VAMCs in 
Gainesville, Tampa, and Bay Pines (from 
April 2008 to present) with respect to the 
Veteran's claimed sinus disorder.  

8.  Afford the Veteran an appropriate VA 
examination to ascertain the nature and 
etiology of his claimed sinus disorder.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should specifically address 
whether there is a 50 percent probability 
or greater that any current sinus disorder 
is related to the Veteran's right 
Caldwell-Luc, antrostomy, and septoplasty 
and subsequent complaints of sinus 
problems during active military service.  
The examiner should reconcile the opinion 
with the service treatment records dated 
from 1986 to 1988.

A complete rationale should be provided 
for any opinion proffered.

9.  Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of current psychiatric disorder.  
The examiner should review the claims 
folder before the examination.  The 
examiner should assign a diagnosis for 
each psychiatric disorder present.  If a 
diagnosis of depression or a diagnosis of 
PTSD is not assigned, the examiner should 
explain why such diagnosis is not 
appropriate.  For any psychiatric 
disability or disabilities diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater likelihood) that the disability 
was incurred in or as the result of the 
Veteran's military service, or had an 
onset during the Veteran's service, prior 
to his service discharge in November 1988. 

If the reviewer determines that he or she 
cannot resolve the question of whether the 
Veteran developed a current psychiatric 
disorder in service, the reviewer should 
address these additional questions:

Would a reviewer with a different type of 
expertise be able to render an opinion 
addressing this question without resort to 
speculation?  If so, what medical expertise 
would be required of a reviewer who could 
assist VA to obtain the requested opinion?

If additional information is needed to 
obtain the requested opinion without resort 
to speculation, is there clinical evidence 
or other information which is possibly 
available, or which could be obtained, 
which might assist a reviewer to render the 
requested opinion without resort to 
speculation?  

A complete rationale should be provided 
for the opinion(s) rendered. 

10.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disorder, to include depression or PTSD, 
and residuals of a right maxillary sinus 
cyst, status-post right Caldwell-Luc, 
antrostomy, and septoplasty.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


